DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Claims 1, 3-4, 8-19, 22-23, 27-29, 32 and 41-42 are allowable per the examiner’s amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with ROBERT TRAVER (Reg. No. 47,999) on July 29, 2022.
The claims are amended as follows:
[...]
4.	(Currently Amended)  The device of claim 3, wherein the purified cannabinoid is  
tetrahydrocannabinol (THC), Δ9-tetrahydrocannabinol (Δ9-THC), Δ8-tetrahydrocannabinol (Δ8-THC), 
tetrahydrocannabinolic acid (THCA), tetrahydrocannabivarin (THCV), Δ8-tetrahydrocannabivarin 
(Δ8-THCV), Δ9-tetrahydrocannabivarin (Δ9-THCV), tetrahydrocannabivarinic acid (THCVA), cannabidiol (CBD), cannabidiolic acid (CBDA), cannabidivarin (CBDV), cannabidivarinic acid (CBDVA), cannabichromene (CBC), cannabichromenic acid (CBCA), cannabichromevarin (CBCV), cannabichromevarinic acid (CBCVA), cannabigerol (CBG), canabigerolic acid (CBGA), cannabigerovarin (CBGV), cannabigerovarinic acid (CBGVA), cannabinol (CBN), cannabinolic acid (CBNA), cannabivarin (CBNV), cannabivarinic acid (CBNVA), cannabinodiol (CBND), cannabinodiolic acid (CBNDA), cannabivarinodiol (CBNDV), cannabivarinodiolic acid (CBNDVA), cannabielsoin (CBE), cannabielsoic acid (CBEA), cannabivarinselsoin (CBEV), cannabivarinselsoinic acid (CBEVA), cannabicyclol (CBL), cannabicyclolic acid (CBLA), cannabielvarinsoin (CBLV), or cannabielvarinsoinic acid (CBLVA).

[...]

13.	(Currently Amended)  The device of claim l, wherein at least one of the first composition or the second composition comprises vitamin E tocopheryl polyethylene glycol succinate ([[V]]vitamin E TPGS).

[...]

32.	(Currently Amended)  The method of claim 19, wherein at least one of the first composition or the second composition comprises [[V]]vitamin E TPGS.

[...]

42.	(Currently Amended)  The device of claim 41, wherein the purified terpene is chosen from [[B]]bornyl [[A]]acetate, [[A]]alpha-[[B]]bisabolol, [[B]]borneol, [[C]]camphene, [[C]]camphor, [[C]]c arene, [[B]]beta-[[C]]caryophyllene, [[C]]cedrene, [[C]]cymene, [[E]]elemene, [[E]]eucalyptol, [[E]]eudesmol, [[F]]farnesene, [[F]]fenchol, [[G]]geraniol, [[G]]guaiacol, [[H]]humulene, [[I]]isoborneol, [[L]]limonene, [[L]]linalool, [[M]]menthol, [[B]]beta-[[M]]myrcene, [[N]]nerolidol, [[O]]ocimene, [[P]]phellandrene, [[P]]phytol, [[P]]pinene, [[P]]pulegone, [[S]]sabinene, [[T]]terpineol, [[T]]terpinolene, or [[V]]valencene.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: CAMPOS (US 2020/0237622 A1, Publ. Jul. 30, 2020; filed Oct. 16, 2017; hereinafter, “Campos”).  Campos is directed to:
CHAMBERED DISPENSING DEVICES AND METHODS
ABSTRACT
Chambered dispensing devices and methods for dispensing an amount of a preparation involve the use of a handheld dispensing system having a connecting body housing one or more preparation vials, a delivery spout, and a computer system or microprocessor controlled circuit that controls dispensing of the preparation(s), optionally in combination with a mobile application that allows an individual or user to interact with the chambered dispensing device via a mobile computing device, such as a smart phone. A mobile application can provide a graphic user interface that facilitates operation of the chambered dispensing device by the individual or user, optionally via dispensing device keypad buttons, to dispense micro-dose amounts of primary and secondary cannabinoids or other preparations or substances.
Campos, title & asbtract.  In this regard, Campos teaches 
[0043]	Embodiments of the present invention encompass systems and methods for dispensing or administering a precise, customized dose of one, two, or more preparation constituents.  In exemplary embodiments, dispensing devices and methods can be used to deliver or dispense one or more preparations, which may be provided as fluid or liquid compounds or agents, from isolated reservoirs or chambers.  In some cases, dispensing devices may include one, two, three, or more separate chambers or reservoirs.  Embodiments encompass dual chambered modules having a separate reservoir or chamber housing a single preparation or liquid and at least a second separate reservoir or chamber housing another type of preparation of liquid.  The separate chambers can enable the user with an option of micro dosing one or more individual cannabinoids to a custom level as desired by the user's preferences or as directed by a health care professional.  In some cases, the compounds may be available in two or more chambers each containing independent compounds or mixtures.  In some cases, a chamber can be provided with a pre-mixed preparation.  In some embodiments, a chamber can be provided with co-formulated multiple molecular compounds.  In exemplary embodiments, a user can control the dosing of one or more constituents of one or more preparations in order to tailor a final mixture or preparation to a specific desired or therapeutic profile.  In some cases, such customized dispensing techniques can provide a user with a desired or therapeutic response.  In some cases, such customized dispensing techniques can be tailored for a specific target user or patient group.
[...]
[0052]	According to some embodiments, a dispensing device 300 may have one or more dispenser tips 302 having any of a variety of desired sizes and/or gauges.  Additional and alternative aspects of a dispenser tip are described elsewhere herein, for example with reference to FIGS. 19 and 24.  In some cases, parameters of a dispenser tip or the capacity of a dispenser tip can be selected based on a particular viscosity range of the preparation to be dispensed.  For example, the parameters of a dispenser tip and/or the capacity of a dispenser tip can be selected so as to achieve a desired or optimal flow for the preparation to be dispensed.  In some cases, the size and/or gauge may be selected based on the consistency or viscosity of preparation to be dispensed.  For example, with a more viscous preparation material, which may be a Cannabis dab material, a Cannabis gel material, or a Cannabis honey material, a dispenser tip with a wider gauge distal nozzle may be used (e.g. as compared to a dispenser tip for use with a less viscous Cannabis oil preparation material).  Relatedly, with more viscous preparation materials, it may be advantageous to use a dispenser tip having a metal (e.g. stainless steel) distal nozzle instead of a plastic distal nozzle.  Dispenser tips having metal distal nozzles can also be used with preparation materials which may benefit from heating prior to dispensing, such as Cannabis dab preparations.
Campos, par. [0043] & [0052].  Regarding independent claim 1 and the requirements:
1.	([...])  A device for administering an aqueous composition, the device comprising:
a container comprising a first chamber and a second chamber;
wherein the first chamber contains a first composition comprising an aqueous acid;
wherein the second chamber contains a second composition comprising an aqueous carbonate base;
wherein at least one of the first composition and the second composition comprises an active ingredient, wherein the active ingredient is a cannabinoid;
a means for expelling the first composition from the first chamber;
a means for expelling the second composition from the second chamber; and
a nozzle.
Campos clearly teaches a chambered dispensing device for “micro dosing one or more individual cannabinoids” (Campos, par. [0043] & [0052]), whereby it is noted:
“dual chambered modules having a separate reservoir or chamber housing a single preparation or liquid and at least a second separate reservoir or chamber housing another type of preparation of liquid” (Campos, par. [0043]) relates to “a container comprising a first chamber and a second chamber” of claim 1;
“micro dosing one or more individual cannabinoids” relates to “wherein at least one of the first composition and the second composition comprises an active ingredient, wherein the active ingredient is a cannabinoid” of claim 1; and
a “dispenser tip” and “nozzle” (Campos, par. [0052]) relates to “a means for expelling the first composition from the first chamber; a means for expelling the second composition from the second chamber; and a nozzle” of claim 1.
However, Campos DOES NOT TEACH “wherein the first chamber contains a first composition comprising an aqueous acid; wherein the second chamber contains a second composition comprising an aqueous carbonate base” as required by claim 1.  In  this regard, the instant published application, US 2021/0046041 A1, at par. [0061]-[0062] describes the “first composition comprising an aqueous acid” and “second composition comprising an aqueous carbonate base” resulting in an effervesent effect that acts as an effective penetration enhancer:
[0061]	In one embodiment, an Aqueous Acid and an Aqueous Carbonate Base react with one another to make an effervescent.
[0062] As used herein, the term “effervescent” refers to a compound causing the escape of gas from an aqueous compound.  One visual sign of effervescence is bubbles or fizzing.  In one embodiment, the effervescent is a base reacting with an acid. In one embodiment, the effervescent is an acid reacting with a base. In one embodiment, administering one or more Active Ingredients via an effervescent creates an efficient delivery mechanism for transmucosal and transdermal because the effervescent acts as an effective penetration enhancer.  In an embodiment, the effervescent causes an aqueous composition to form a mist.  In an embodiment, the mist will contain an Active Ingredient.  In an embodiment, the Active Ingredient is one or more cannabinoids and the mist will comprise the one or more cannabinoids.
Thus, the instant claims are distinguishable from Campos in terms of a “first composition comprising an aqueous acid” and a “second composition comprising an aqueous carbonate base.” 







Conclusion
Claims 1, 3-4, 8-19, 22-23, 27-29, 32 and 41-42 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611